United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1943
Issued: May 16, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 21, 2010 appellant filed a timely appeal from a February 17, 2010 schedule
award decision of the Office of Workers’ Compensation Programs and an April 12, 2010
nonmerit decision. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she has
more than an eight percent impairment of the right upper extremity for which she received a
schedule award; and (2) whether the Office properly refused to reopen appellant’s claim for
further review of the merits pursuant to 5 U.S.C. § 8128(a).
On appeal appellant asserts that she is entitled to an increased schedule award because
her right shoulder condition has worsened.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On February 14, 2001 appellant, then a 43-year-old mail processor, filed an occupational
disease claim, alleging that right shoulder impingement with rotator cuff tear and medial
epicondylitis were caused by repetitious job duties. The Office accepted as employment-related
a right rotator cuff tear and right shoulder tendinitis. On July 9, 2001 Dr. Thomas L.P. Johnson,
a Board-certified orthopedic surgeon, performed arthroscopic subacromial decompression and
mini-arthrotomy with rotator cuff repair of the right shoulder. Appellant returned to full-time
sedentary duty on September 12, 2001.2 By decision dated May 1, 2003, the Office found that
her actual earnings as a mail processing clerk fairly and reasonably represented her wage-earning
capacity with zero loss.
On May 13, 2003 appellant was granted a schedule award for an eight percent
impairment of the right arm. She resigned from the employing establishment on February 5,
2005, stating that it was for personal reasons.
In a July 2, 2008 report, Dr. George M. Hill, a Board-certified orthopedic surgeon, noted
appellant’s previous federal employment and that she currently worked in private employment
making automobile parts. He advised that bilateral shoulder range of motion was decreased, and
diagnosed bilateral, chronic rotator cuff tears with bilateral shoulder pain. A July 22, 2008
magnetic resonance imaging scan of the right shoulder demonstrated postoperative changes
versus partial tear and hypertrophic osteoarthritic change of the acromioclavicular joint. On
October 29, 2008 Dr. Hill performed arthroscopic repair of the right rotator cuff tear. Appellant
stopped work at that time and was placed on the wage-loss compensation rolls.
A March 6, 2009 functional capacity evaluation (FCE), signed by Dr. Hill on March 19,
2009, advised that the overall results were questionable due to inconsistent effort. The report
provided right shoulder range of motion measurements and advised that the measurements
obtained during the test did not reflect observed range of motion when distracted.3 Lifting was
restricted to 40 pounds. In a July 22, 2009 report, Dr. Hill advised that appellant felt that her
shoulder was no better since the surgery. He stated that she could work as described in the FCE.
On August 6, 2009 appellant filed a schedule award claim, and in an August 20, 2009
report, Dr. Guillermo Pujadas, a Board-certified orthopedic surgeon and Office medical adviser,
noted the previous schedule award and October 2008 surgery. He advised that the date of
maximum medical improvement (MMI) was March 6, 2009 and noted that the right shoulder

2

On March 9, 1998 appellant filed an occupational disease claim that was accepted for left shoulder impingement
and left rotator cuff tear. On July 7, 1999 Dr. Johnson performed arthroscopic repair on the left. On October 26,
2001 appellant was granted a schedule award for a seven percent permanent impairment of the left shoulder. The
left shoulder claim was adjudicated under Office file number xxxxxx800, and the right under file number
xxxxxx852. On June 7, 2007 the claims were doubled, with the former becoming the master file.
3

The FCE reported right shoulder flexion of 105 degrees, extension of 52 degrees, adduction of 56 degrees,
abduction of 90 degrees, internal rotation of 40 degrees and external rotation of 72 degrees.

2

range of motion measurements, found on the FCE, were invalid. Dr. Pujadas recommended
clarification of the range of motion measurements in all directions.4
By letter dated September 30, 2009, the Office informed appellant of the type evidence
needed to establish entitlement to an increased schedule award. A note to Dr. Hill was
appended, informing him that the impairment was to be evaluated in accordance with the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (hereinafter A.M.A., Guides).5 In a report dated October 28, 2009, Dr. Hill advised
that appellant was last seen on July 22, 2009 and that MMI was reached on February 25, 2009.
He provided range of motion measurements, noting 120 degrees of flexion, 52 degrees of
extension, 56 degrees of adduction, 90 degrees of abduction, 40 degrees of internal rotation and
70 degrees of external rotation, and stated that the impairment measurements were based on
range of motion measurements both “when and when not aware of measurements.” Dr. Hill
concluded that, in accordance with the fourth edition of the A.M.A., Guides, appellant had an 11
percent impairment of the right upper extremity.
On November 16, 2009 the Office asked that Dr. Hill provide an impairment analysis in
accordance with the sixth edition of the A.M.A., Guides and to provide right shoulder range of
motion measurements. In a December 21, 2009 decision, it denied appellant’s claim for an
additional schedule award on the grounds that the record did not contain a medical report in
accordance with the sixth edition of the A.M.A., Guides. On December 31, 2009 appellant
requested reconsideration and submitted a December 14, 2009 report in which Dr. Hill
referenced page 403 of the sixth edition of the A.M.A., Guides, and advised that appellant had a
class 1 impairment due to a rotator cuff injury, full thickness tear, for an 11 percent right upper
extremity impairment. He attached a copy of page 403 of the sixth edition, Table 15-5, Shoulder
Regional Grid.
In a January 12, 2010 report, Dr. Pujadas noted his review of Dr. Hill’s December 14,
2009 report and advised that the physician did not explain how he reached his impairment rating.
The Office medical adviser again recommended getting clarification of appellant’s right shoulder
range of motion measurement in all directions. In a merit decision dated February 17, 2010, the
Office found that Dr. Hill provided no rationale for his impairment rating and denied
modification of the December 21, 2010 decision. Appellant again requested reconsideration on
March 25, 2010, and submitted a March 22, 2010 report in which Dr. Hill advised that MMI was
reached on April 1, 2009 and provided the same range of motion measurements as in his
October 29, 2009 report. By decision dated April 2, 2010, the Office denied appellant’s
reconsideration request.

4

By decision dated September 22, 2009, the Office terminated appellant’s monetary compensation, effective
September 26, 2009, on the grounds that her physician had released her to modified duty, and at the time she
resigned from the employing establishment, she was performing sedentary duty. Appellant did not file an appeal of
this decision with the Board.
5

A.M.A., Guides (6th ed. 2008).

3

LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Act, and its implementing federal regulations,6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
the Act does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, the Office has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.7 For decisions
after February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule
awards.8 For decisions issued after May 1, 2009, the sixth edition will be used.9
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).10 Under the sixth edition, for upper extremity impairments the evaluator
identifies the impairment class for the diagnosed condition, Class for Diagnosis (CDX), which is
then adjusted by grade modifiers based on Functional History (GMFH), Physical Examination
(GMPE) and Clinical Studies (GMCS).11 The net adjustment formula is (GMFH - CDX) +
(GMPE - CDX) + (GMCS - CDX).12
The sixth edition of the A.M.A., Guides also provides for an impairment rating for loss of
range of motion. Under section 15.7, the sixth edition states that range of motion is to be used as
a stand-alone rating when other grids refer to this section or when no other diagnosis-based
sections for the upper extremity are applicable for impairment rating of a condition.13
ANALYSIS -- ISSUE 1
The Board finds this case is not in posture for decision as to the degree of right upper
extremity impairment, and thus the case will be remanded to the Office for further development.
The accepted conditions relevant to this claim are right rotator cuff tear and right shoulder
tendinitis. The record reflects that appellant was granted a schedule award on May 13, 2003 for
an eight percent impairment of the right arm and on August 6, 2009 she filed a claim for an
additional schedule award.
6

20 C.F.R. § 10.404.

7

Id. at § 10.404(a).

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

9

FECA Bulletin No. 09-03 (issued March 15, 2009).

10

A.M.A., Guides, supra note 5 at 3, section 1.3, “The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.”
11

Id. at 385-419.

12

Id. at 411.

13

Id. at 461.

4

In an August 20, 2009 report, Dr. Pujadas, an Office medical adviser, properly noted that
the range of motion values provided on the March 2009 FCE were invalid and recommended
clarification of right upper extremity of range of motion in all directions. In an October 28, 2009
report, Dr. Hill, an attending orthopedist, provided right shoulder range of motion measurements
and an impairment rating in accordance with the fourth edition of the A.M.A., Guides. He noted
that appellant was last seen on July 22, 2009 and advised that she had an 11 percent right upper
extremity impairment, stating that the range of motion measurements were done “when and
when not aware of measurements.” Subsequent to May 1, 2009, the appropriate edition of the
A.M.A., Guides to be used for determining impairments is the sixth edition.14 A medical
opinion, such as Dr. Hill’s October 28, 2009 report, not based on the appropriate edition of the
A.M.A., Guides, is of diminished probative value in determining the extent of a claimant’s
permanent impairment.15
Following an Office request that he provide an impairment evaluation in accordance with
the sixth edition of the A.M.A., Guides, in a December 14, 2009 report, Dr. Hill again found that
appellant had an 11 percent right upper extremity impairment. In a brief, two-line report, he
stated that, in accordance with page 403 of the sixth edition, appellant had a class 1 impairment
for rotator cuff injury, full thickness tear. Under Table 15-5, Shoulder Regional Grid, on page
403 of the sixth edition, a full-thickness rotator cuff injury can be rated as class 0, for no
impairment, or class 1, for a “residual loss, functional with normal motion,” and provides that a
class 1 impairment would be in a range from three to seven percent.16 As noted above, under the
sixth edition, for upper extremity impairments the evaluator identifies the impairment class for
the diagnosed condition, which is then adjusted by grade modifiers. Dr. Hill merely provided a
conclusory impairment rating of 11 percent under the sixth edition and did not address how he
rated impairment based on the appropriate formula and grade modifiers described above.
Accordingly, Dr. Hill’s December 14, 2009 report is insufficient to establish that appellant is
entitled to an additional right upper extremity schedule award.
Table 15-5, however, marks the shoulder impairment diagnosis due to a rotator cuff
injury with an asterisk. The asterisk indicates that, if motion loss is present, the shoulder
impairment may alternatively be assessed using loss of range of motion.17 The record contains
two right shoulder range of motion measurements, those done at the March 2009 FCE that were
deemed invalid, and those provided by Dr. Hill on October 28, 2009. In his October 28, 2009
report, Dr. Hill indicated that he had last seen appellant on July 22, 2009. His report dated
July 22, 2009 did not include range of motion measurements. It is therefore unclear when the
range of motion measurements provided in the October 28, 2009 report were completed.
Moreover, in his January 12, 2010 report, Dr. Pujadas referenced his August 20, 2009 and the
FCE range of motion findings. He, however, did not indicate that he had reviewed the range of
motion findings provided by Dr. Hill on October 28, 2009. Nonetheless, in his January 12, 2010
14

Supra note 9.

15

Fritz A. Klein, 53 ECAB 642 (2002).

16

A.M.A., Guides, supra note 5 at 403.

17

Id.

5

report, Dr. Pujadas again requested clarification of right shoulder range of motion in all
directions, and there is nothing in the case record to indicate that the Office asked Dr. Hill for
further clarification or further developed the evidence prior to issuing the merit decision on
February 17, 2010 denying modification of the December 21, 2010 decision.
The Board also notes that the record contains contradictory dates of MMI. Dr. Pujadas
consistently advised that it was reached on March 6, 2009. Dr. Hill, however, initially advised
that MMI was reached on February 25, 2009, yet later stated that the date of MMI was
April 1, 2009.
Proceedings under the Act are not adversarial in nature and the Office is not a
disinterested arbiter. While the claimant has the burden to establish entitlement to compensation,
the Office shares responsibility in the development of the evidence. Once the Office has begun
an investigation of a claim, it must pursue the evidence as far as reasonably possible. It has an
obligation to see that justice is done.18 Without a detailed report comporting with the standards
of the sixth edition of the A.M.A., Guides, the Board is unable to determine whether appellant
has an increased impairment due to the accepted right upper extremity conditions that would
entitle her to an additional schedule award. Accordingly, as there is no medical evidence of
record that fully comports with the A.M.A., Guides or provides a complete analysis of
appellant’s right upper extremity impairment, the Board finds that the case is not in posture for
decision. The case is remanded to the Office for further development on the extent of
impairment of appellant’s right upper extremity in accordance with the sixth edition of the
A.M.A., Guides.
In light of the Board’s findings regarding Issue 1, Issue 2 is rendered moot.
CONCLUSION
The Board finds that the case is not in posture for decision as to the extent of appellant’s
right upper extremity impairment.

18

A.A., 59 ECAB 726 (2008).

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated April 12 and February 17, 2010 be set aside and the case
remanded to the Office for proceedings consistent with this opinion of the Board.
Issued: May 16, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

